EVP/SVP FORM

Exhibit 10.1

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Performance Based / Cash Settled)

 

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

This Restricted Stock UNIT Award Agreement (this “Agreement”) is entered into
between Tuesday Morning Corporation, a Delaware corporation (the “Company”), and

(the “Participant”) effective as of ___________ __, ___ (the “Date of Grant”),
pursuant to the Tuesday Morning Corporation 2014 Long-Term Incentive Plan, as
amended (the “Plan”), the terms of which are incorporated by reference herein in
their entirety.  Capitalized terms not otherwise defined in this Agreement shall
have the meanings given to such terms in the Plan.

Whereas, the Company desires to grant to the Participant the Awarded Units
(defined below) as an inducement for the Participant’s continued and effective
performance of services for the Company, subject to the terms and conditions of
this Agreement; and

WHEREAS, the Participant desires to have the opportunity to receive cash
payments relating to the value of shares of the Company’s common stock, par
value $0.01 per share (“Common Stock”), upon the vesting of the Awarded Units,
subject to the terms and conditions of this Agreement;

Now, therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.

Grant of Restricted Stock Units.  Effective as of the Date of Grant and in
accordance with Sections 6.6 and 6.9 of the Plan, the Company shall grant to the
Participant an award of _______________ Restricted Stock Units (the “Awarded
Units”), _______________ shares of which are “Target Shares” for purposes of
Exhibit A, which may be converted into certain cash payments, as described in
Section 4 below, equal to the Fair Market Value of the shares of Common Stock
underlying the Awarded Units as they vest, subject to the terms and conditions
provided in the Plan and this Agreement.  Each Awarded Unit shall be a notional
share of Common Stock, with the value of each Awarded Unit being equal to the
Fair Market Value of a share of Common Stock at any time.   In accepting the
award of the Awarded Units set forth in this Agreement, the Participant accepts
and agrees to be bound by all the terms and conditions of the Plan and this
Agreement.

2.

Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated below:

 

(a)

“Cause” shall mean the occurrence of one of the following events: (i) commission
of fraud, embezzlement, theft, felony or an act of dishonesty in the course of
the

40444156v2

--------------------------------------------------------------------------------

 

 

Participant’s employment by the Company or an Affiliate which conduct damaged
the Company or an Affiliate, (ii) disclosure of trade secrets of the Company or
an Affiliate, or (iii) violation of the terms of any non-competition,
non-disclosure or similar agreement with respect to the Company or any Affiliate
to which the Participant is a party.

 

(b)

“Good Reason” shall mean (i) a material reduction by the Company of the
Participant’s annual compensation without the Participant’s consent; (ii) a
material breach by the Company of this Agreement that is not cured within thirty
(30) days of written notice by the Participant to the Company; or (iii) without
the Participant’s consent, the Company relocates its principal executive
offices, or requires the Participant to have the Participant’s principal work
location change, which results in the Participant’s principal work location
being changed to a location in excess of fifty (50) miles from the location of
the Company’s principal executive offices as of the date hereof.  The foregoing
events shall not constitute Good Reason unless the Participant delivers to the
Company a written notice specifying the circumstances giving rise to the alleged
Good Reason within ninety (90) days after the Participant first learns of the
existence of the circumstances giving rise to Good Reason; within thirty (30)
days following delivery of such notice, the Company has failed to cure the
circumstances giving rise to Good Reason; and the Participant resigns within
sixty (60) days after the end of the cure period.

3.

Vesting.  Subject to the provisions hereof and the provisions of the Plan, the
Awarded Units will vest and become eligible for conversion and payment in
accordance with Section 4 below as follows:

 

(a)

Generally.  Awarded Units which have become vested pursuant to the terms of this
Section 3 are collectively referred to herein as “Vested RSUs.”  All other
Awarded Units are collectively referred to herein as “Unvested RSUs”.  Except as
specifically provided in this Agreement and subject to certain restrictions and
conditions set forth in the Plan, the Awarded Units shall vest and become Vested
RSUs as specified herein and upon the satisfaction of the conditions contained
in Exhibit A.  

 

(b)

Death or Total and Permanent Disability.  Notwithstanding any provisions of this
Section 3 to the contrary, in the event the Participant’s Termination of Service
is due to the Participant’s death or Total and Permanent Disability prior to a
vesting date provided in subsection (a), then all Unvested RSUs shall
immediately become Vested RSUs on the date of such Termination of Service due to
death or Total and Permanent Disability.

 

(c)

Change in Control.  Notwithstanding any provisions of this Section 3 to the
contrary, in the event (i) a Change in Control occurs prior to the date of the
Participant’s Termination of Service and (ii) the Participant incurs a
Termination of Service during the two (2) year period commencing on the date
that the Change in Control occurred, either (A) by the Company without Cause or
(B) by the Participant for Good Reason, then all Unvested RSUs shall immediately
become

2

40444156v2

--------------------------------------------------------------------------------

 

 

Vested RSUs on the date of such Termination of Service by the Company without
Cause or by the Participant for Good Reason.

 

(d)

Forfeiture Upon Violation of Confidentiality/Nonsolicitation
Provisions.  Notwithstanding anything to the contrary contained herein, in the
event the Participant fails to comply with the confidentiality and
non-solicitation provisions of Exhibit B, or the non-solicitation and/or
confidentiality provisions contained in any written agreement by and between the
Participant and the Company, then (i) the Participant shall be deemed to have
forfeited all of the Participant’s Unvested RSUs, and all of the Participant’s
rights with respect to the forfeited Unvested RSUs shall cease and terminate,
without any further obligations on the part of the Company, and (ii) the cash
value of any Vested RSUs that has not yet been paid to the Participant in
accordance with Section 4 below shall be immediately forfeited and this
Agreement (other than the provisions of this subsection (d) and the provisions
of Exhibit B) will be terminated on the date of such violation.

4.

Conversion of Awarded Units; Payment.  Subject to the provisions of the Plan and
this Agreement, upon the vesting of Awarded Units, the Company shall pay the
Participant (or, as applicable, the Participant’s estate or beneficiary), on the
Company’s next regularly scheduled payroll date (and in no event later than
sixty (60) days) following the applicable vesting date described in Section 3
above, a lump-sum cash payment equal to (i) the Fair Market Value of a share of
Common Stock on the vesting date, multiplied by (ii) the number of RSUs vesting
on the applicable vesting date, less all required withholdings and deductions as
provided in Section 15 below.

5.

Capital Adjustments and Reorganizations.  The existence of the Awarded Units
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

6.

No Rights as a Stockholder. The Participant will have no rights as a stockholder
with respect to the Awarded Units.  The Awarded Units shall be subject to the
terms and conditions of this Agreement and the Plan.

7.

Not an Employment Agreement.  This Agreement is not an employment or service
agreement, and no provision of this Agreement shall be construed or interpreted
to create an employment or service relationship between the Participant and the
Company or guarantee the right to continue in the employment of the Company or a
Subsidiary for any specified term or limit the Company’s authority to terminate
the Participant’s employment.

8.

Limit of Liability.  Under no circumstances will the Company or an Affiliate be
liable for any indirect, incidental, consequential or special damages (including
lost profits or taxes) of any form incurred by any person, whether or not
foreseeable and regardless of the form

3

40444156v2

--------------------------------------------------------------------------------

 

of the act in which such a claim may be brought, with respect to the Plan, this
Agreement or the Awarded Units.

9.

Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, telegram, telex, telecopy or similar facsimile means, by certified or
registered mail, return receipt requested, or by courier or delivery service,
addressed to the Company at the Company’s principal business office address and
to the Participant at the Participant’s residential address as shown in the
records of the Company, or at such other address and number as a party shall
have previously designated by written notice given to the other party in the
manner hereinabove set forth.  Notices shall be deemed given when received, if
sent by facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by facsimile means);
and when delivered (or upon the date of attempted delivery where delivery is
refused), if hand-delivered, sent by express courier or delivery service, or
sent by certified or registered mail, return receipt requested.

10.

Amendment and Waiver.  Except as otherwise provided herein or in the Plan, or as
necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by written instrument executed, or an
electronic agreement agreed to, by the Company and the Participant.  Only a
written instrument executed and delivered by, or an electronic agreement agreed
to by, the party waiving compliance hereof shall waive any of the terms or
conditions of this Agreement.  Any waiver granted by the Company shall be
effective only if executed and delivered by a duly authorized director or
officer of the Company other than the Participant.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

11.

Governing Law and Severability.  The validity, construction and performance of
this Agreement shall be governed by the laws of the State of Delaware, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.

12.

Successors and Assigns.  Subject to the limitations which this Agreement imposes
upon the transferability of the Awarded Units granted hereby, this Agreement
shall bind, be enforceable by and inure to the benefit of the Company and its
successors and assigns, and to the Participant, the Participant’s permitted
assigns and upon the Participant’s death, the Participant’s estate and
beneficiaries thereof (whether by will or the laws of descent and distribution),
executors, administrators, agents, legal and personal representatives.

13.

Miscellaneous.  This Agreement is awarded pursuant to and is subject to all of
the provisions of the Plan, including amendments to the Plan, if any.  

4

40444156v2

--------------------------------------------------------------------------------

 

14.

Section 409A; Six Month Delay.  Notwithstanding anything herein to the contrary,
in the case of a conversion of Awarded Units and any payment to which the
Participant becomes entitled to in accordance with Section 4 on account of any
Termination of Service (other than death), if the Participant is a “specified
employee” as defined in § 1.409A-1(i) of the final regulations under Section
409A of the Code, then solely to the extent required under Section 409A of the
Code, such payment to the Participant (determined after application of the
withholding requirements set forth in Section 15 below) shall not occur until
the date which is six (6) months following the date of the Participant’s
Termination of Service (or, if earlier, the date of the Participant’s
death).  It is intended that each conversion and payment to be made under this
Agreement shall be treated as a separate payment for purposes of Section 409A of
the Code.

15.

Tax Withholding.  The Company or, if applicable, any Subsidiary (for purposes of
this Section 15, the term “Company” shall be deemed to include any applicable
Subsidiary), shall be entitled to deduct from compensation payable to the
Participant hereunder any sums required by federal, state or local tax law to be
withheld with respect to the vesting and payment of this Award.

16.

Acceptance.  The Participant, by his or her acceptance of the Awarded Units,
agrees to be bound by all of the terms and conditions of this Agreement,
including, without limitation, the provisions of Exhibit A, Exhibit B and the
Plan.  

17.

Disclaimer of Reliance.  Except for the specific representations expressly made
by the Company in this Agreement and Exhibit A, the Participant specifically
disclaims that the Participant is relying upon or has relied upon any
communications, promises, statement, inducements or representation(s) that may
have been made, oral or written regarding the subject matter of this
Agreement.  The Participant represents that the Participant relied solely and
only on the Participant’s own judgment in making the decision to enter into this
Agreement.




5

40444156v2

--------------------------------------------------------------------------------

 

[gr3nqpkyxgdy000001.jpg]

 

EXHIBIT A

 

 

 

Threshold

([__]% of Target)

Target

(100% of Target)

Max

([__]% of Target)

[METRIC]

 

 

[METRIC]

[METRIC]

Note: interpolated between levels

Performance Period—36 Months ([PERFORMANCE PERIOD])

 

Performance Metrics – [DESCRIPTION OF PERFORMANCE METRIC].  

 

 

*Notwithstanding the amount of [METRIC] achieved, the Compensation Committee of
the Board retains the sole and absolute discretion to reduce the actual payout
amount of any participant based on the Committee’s subjective review of the
participant’s performance and such other factors as the Committee in good faith
believes is appropriate.

 

 

 

6

40444156v2

--------------------------------------------------------------------------------

EVP/SVP FORM

Exhibit B

 

Confidential Information, the Participant’s Non-Disclosure Agreement and Work
Product Ownership.

 

(a)

Confidential Information.  During the Participant’s employment with the Company,
the Company shall provide the Participant otherwise prohibited access to certain
of its Confidential Information which is not known to the Company’s competitors
or within the Company’s industry generally, which was developed by the Company
over a long period of time and/or at its substantial expense, and which is of
great competitive value to the Company.  For purposes of this Agreement,
“Confidential Information” includes all trade secrets and confidential and
proprietary information of the Company, including, but not limited to, the
following: all documents or information, in whatever form or medium, concerning
or relating to the Company’s operations; procedures; computer systems; customer
information; methods of doing business; merchandise; marketing plans and
methods; financial and accounting information; policies and practices; product
information and strategy; project and prospect locations and leads;
developmental or experimental work; research; development; know-how; technical
data; designs; plans for research or future products; improvements; discoveries;
database schemas or tables; development tools or techniques; finances; business
plans; sales plans and strategies; budgets; pricing and pricing strategies and
techniques; costs; customer and client lists and profiles; customer and client
nonpublic personal information; supplier lists; business records; audits;
management methods and information; reports, recommendations and conclusions;
business practices; strategies; training manuals; vendors; suppliers;
contractual relationships; and other business information disclosed or made
available to the Participant by the Company, either directly or indirectly, in
writing, orally, or by drawings or observation, that is not known to the public
or any of the Company’s competitors or within the Company’s industry generally,
which was developed by the Company at its expense, and which is of value to the
Company. Confidential Information prepared or compiled by the Participant and/or
the Company or furnished to the Participant during the Participant’s employment
with the Company shall be the sole and exclusive property of the Company, and
none of such Confidential Information or copies thereof, shall be retained by
the Participant.  The Participant acknowledges that the Company does not
voluntarily disclose Confidential Information, but rather takes precautions to
prevent dissemination of Confidential Information beyond those employees such as
the Participant entrusted with such information.  The Participant further
acknowledges that the Confidential Information: (i) is entrusted to the
Participant because of the Participant’s position with the Company; and (ii) is
of such value and nature as to make it reasonable and necessary for the
Participant to protect and preserve the confidentiality and secrecy of the
Confidential Information.  The Participant acknowledges and agrees that the
Confidential Information is a valuable, special, and a unique asset of the
Company, the disclosure of which could cause substantial injury and loss of
profits and goodwill to the Company.  While the Participant may not disclose any
such Confidential

40444156v2

--------------------------------------------------------------------------------

 

 

Information, the Participant has the right to discuss wages, benefits or other
terms and conditions of employment.  Nothing in this Agreement, including the
definition of “Confidential Information” above and the nondisclosure
requirements in Section 1(b) is intended to restrict the Participant’s right to
have such discussions.

(b)Non-Disclosure.  

 

(i)

The Participant shall hold all Confidential Information in strict
confidence.  The Participant shall not, during the period of the Participant’s
employment or at any time thereafter, disclose to anyone, or publish, use for
any purpose, exploit, or allow or assist another person to use, disclose or
exploit, except for the benefit of the Company, without prior written
authorization, any Confidential Information or part thereof, except as
permitted:  (1) in the ordinary course of the Company’s business or the
Participant’s work for the Company; or (2) by law.  The Participant shall use
all reasonable precautions to assure that all Confidential Information is
properly protected and kept from unauthorized persons.  Further, the Participant
shall not directly or indirectly, use the Company’s Confidential Information or
information regarding the names, contact information, skills and compensation of
employees and contractors of the Company to: (1) call upon, solicit business
from, attempt to conduct business with, conduct business with, interfere with or
divert business away from any customer, client, vendor or supplier of the
Company with whom or which the Company conducted business within the eighteen
(18) months prior to the Participant’s termination from employment with the
Company; and/or (2)  recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by or associated
with the Company.  The Participant agrees that the Participant shall take all
steps necessary to safeguard all Confidential Information and prevent its
wrongful use, disclosure, or dissemination of any other person or entity.  The
Participant further agrees that in the event the Participant is subpoenaed,
served with any legal process or notice or otherwise requested to produce or
divulge, directly or indirectly, any Confidential Information by any entity,
agency, or person in any formal or informal proceeding including, but not
limited to, any interview, deposition, administrative or judicial hearing and/or
trial, and upon the Participant’s receipt of such subpoena, process, notice or
request, the Company requests that the Participant notify and deliver via
overnight delivery service a copy of the subpoena, process, notice or other
request to: the Company’s General Counsel at 6250 LBJ Freeway, Dallas, Texas
75240.

 

(ii)

The Participant shall immediately notify the Company’s General Counsel if the
Participant learns of or suspects any unauthorized disclosure of Confidential
Information concerning the Company.

8

40444156v2

--------------------------------------------------------------------------------

 

 

(iii)

Subject to Section 1(b)(iv), the Participant agrees that the Participant shall
not use or disclose any confidential or trade secret information belonging to
any former employer or third party, and the Participant shall not bring onto the
premises of the Company or onto any the Company property any confidential or
trade secret information belonging to any former employer or third party without
such third parties’ consent.  

 

(iv)

During the Participant’s employment, the Company will receive from third parties
their confidential and/or proprietary information, subject to a duty on the
Company’s part to maintain the confidentiality of and to use such information
only for certain limited purposes.  The Participant agrees to hold all such
confidential or proprietary information in the strictest confidence and not to
disclose it to any person or organization or to use it except as necessary in
the course of the Participant’s employment with the Company and in accordance
with the Company’s agreement with such third party.

(c)No-Interference.  

 

(i)Notwithstanding the foregoing or any other agreement regarding
confidentiality with the Company, the Participant may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having authority over the Participant or the business of the
Company or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order the Participant to divulge, disclose or make
accessible such information.  Nothing in this Agreement is intended to interfere
with the Participant’s right to (1) report possible violations of state or
federal law or regulation to any governmental agency or entity, (2) make other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation, (3) file a claim or charge with any government agency
or entity, or (4) testify, assist, or participate in an investigation, hearing,
or proceeding conducted by any government  or law enforcement agency, entity or
court.  

 

(ii)The Participant is hereby notified in accordance with the Defend Trade
Secrets Act of 2016 that the Participant will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that (1) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law, or (2) is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding.  The Participant is further notified that if the
Participant files a lawsuit for retaliation against the Company for reporting a
suspected violation of law, the Participant may disclose the Company's trade
secrets to the Participant’s attorney and use the trade secret information in
the court proceeding if the Participant (x) files any document containing the
trade secret under seal; and (y) does not disclose the trade secret, except
pursuant to court order.

 

9

40444156v2

--------------------------------------------------------------------------------

 

 

(d)

Return of the Company Property.  Upon the termination of the Participant’s
employment for any reason, the Participant shall immediately return and deliver
to the Company any and all property, including, without limitation, Confidential
Information, software, devices, data, reports, proposals, lists, correspondence,
materials, equipment, computers, hard drives, papers, books, records, documents,
memoranda, manuals, e-mail, electronic or magnetic recordings or data, including
all copies thereof, books of account, drawings, prints, plans, and the like
which belong to the Company or which relate to the Company’s business and which
are in the Participant’s possession, custody or control, whether prepared by the
Participant or others.  If at any time after termination of the Participant’s
employment, for any reason, the Participant determines that the Participant has
any Confidential Information in the Participant’s possession or control, the
Participant shall immediately return to the Company all such Confidential
Information in the Participant’s possession or control, including all copies and
portions thereof.  Further, the Participant shall not retain any property,
including, without limitation, Confidential Information, data, information, or
documents, belonging to the Company or any copies thereof (in electronic or hard
copy format).  

2.

Non-Solicitation.  In Section 1, the Company promised to provide the Participant
certain Confidential Information.  The Participant recognizes and agrees
that:  (i) the Company has devoted a considerable amount of time, effort, and
expense to develop its Confidential Information and business goodwill; (ii) the
Company’s Confidential Information and business goodwill are valuable assets to
the Company; and (iii) any unauthorized use or disclosure of the Confidential
Information would cause irreparable harm to the Company for which there is no
adequate remedy at law, including damage to the Company’s business goodwill.  To
protect the Confidential Information and business goodwill of the Company, the
Participant agrees to the following restrictive covenants.

 

(a)

Non-Solicitation.  The Participant agrees that, as part of the Participant’s
employment or association with the Company, the Participant will become familiar
with the salary, pay scale, capabilities, experiences, skill and desires of the
Company’s employees and consultants.  For these reasons, the Participant agrees
that to protect the Company’s Confidential Information, legitimate business
interests, and business goodwill, it is necessary to enter into the following
restrictive covenant.  The Participant agrees that, during the Participant’s
employment and for a period of twelve (12) months following the date on which
the Participant’s employment with the Company terminates for any reason
(“Restrictive Covenant Period”), the Participant, whether directly or
indirectly, shall not recruit, solicit, hire or attempt to recruit, solicit, or
hire, directly or by assisting others, any persons employed by or contracted
with the Company, nor shall the Participant contact or communicate with any such
persons for the purpose of inducing such persons to terminate their employment
or contract with the Company.  For purposes of this paragraph, the “persons”
covered by this prohibition include current employees and persons who were
employed by the Company within twelve (12) months of the time of the attempted
recruiting, solicitation, or hiring.  

10

40444156v2

--------------------------------------------------------------------------------

 

 

(b)

Remedies.  The Participant acknowledges that the restrictions contained in
Section 1 and Section 2, in view of the nature of the Company’s business, are
reasonable and necessary to protect their legitimate business interests,
business goodwill and reputation, and that any violation of these restrictions
would result in irreparable injury and continuing damage to the Company, and
that money damages would not be a sufficient remedy to the Company for any such
breach or threatened breach.  Therefore, the Participant agrees that the Company
shall be entitled to a temporary restraining order and injunctive relief
restraining the Participant from the commission of any breach or threatened
breach of Section 1 or Section 2, without the necessity of establishing
irreparable harm or the posting of a bond, and to recover from the Participant
damages incurred by the Company as a result of the breach, as well as the
Company’s attorneys’ fees, costs and expenses related to any breach or
threatened breach of this Agreement and enforcement of this Agreement.  Nothing
contained in this Agreement shall be construed as prohibiting the Company from
pursuing any other remedies available to it for any breach or threatened breach,
including, without limitation, the recovery of money damages, attorneys’ fees,
and costs.  The existence of any claim or cause of action by the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants contained in Section 1 or Section 2, or preclude injunctive relief.

 

(c)

Tolling.  If the Participant violates any of the restrictions contained in this
Section 2, the Restrictive Covenant Period shall be suspended and shall not run
in favor of the Participant until such time that the Participant cures the
violation to the satisfaction of the Company; the period of time in which the
Participant is in breach shall be added to the Restrictive Covenant Period.

 

(d)

Notice.  If the Participant, in the future, seeks or is offered employment, or
any other position or capacity with another company or entity, the Participant
agrees to inform each new employer or entity, before accepting employment, of
the existence of the restrictions in Section 1 and Section 2. The Company shall
be entitled to advise such person or subsequent employer of the provisions of
Section 1 and Section 2 and to otherwise deal with such person to ensure that
the provisions of Section 1 and Section 2 are enforced and duly discharged.

 

11

40444156v2